Citation Nr: 0931256	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In April 2004, a Travel Board hearing was conducted before 
the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's claim was previously before the Board in 
February 2008, when it denied the appeal.  The Board found 
the VA had no duty to provide a nexus examination or opinion 
because there was no evidence of in-service complaints or 
treatment of the cervical spine.  

The Veteran appealed the Board's February 2008 denial to the 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, in December 2008, the Court vacated 
the Board's February 2008 decision and remanded the Veteran's 
appeal.  In the Joint Motion for Remand, the parties agreed 
that remand was necessary because the Board failed to address 
whether an August 1979 injury in which the Veteran fell head 
first on the pavement while running might be relevant to his 
claim.  They furthermore agreed that a medical examination is 
required to determine whether the Veteran's cervical spine 
disorder may be associated with this service injury (i.e., 
when he fell on the pavement), citing McLendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).  Accordingly, the matter will be 
remanded to carry out the Court's instructions.  

Additionally, the Board notes that, in July 2009, the 
Veteran's attorney submitted a statement from a private 
physician addressing this claim.  The RO should consider this 
private medical opinion along with any additionally developed 
evidence in readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
provided to and reviewed by the examiner, 
who must indicate in his/her report that 
this review has been accomplished.

After reviewing the claims file and 
examining the veteran, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
cervical spine disorder is related to any 
injury incurred during service, 
specifically whether it is related to an 
incident in August 1979 in which the 
Veteran fell while running (see two 
service treatment records from August 22, 
1979).  Consideration should also be given 
to the June 2009 private physician's 
letter, from Aliya Ali, MD.

The examiner should provide a complete 
rationale for any opinion expressed that 
discusses the evidence relied upon and any 
evidence contrary to the opinion 
expressed.

2.  Thereafter, the veteran's claim should 
be readjudicated.  In readjudicating the 
Veteran's claim, all additional evidence 
received since the Court's Order issued in 
December 2008 should be considered, 
including the June 2009 private physician's 
letter.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



